Title: To George Washington from Nathanael Greene, 7 August 1781
From: Greene, Nathanael
To: Washington, George


                        Dear Sir

                            Camp at the high hills of Santee August 7th 1781
                        
                        Governor Rutledge has arrivd in Camp and brings me such flattering accounts of large reinforcment expected
                            from the West Indies as induces me to send for a farther explanation; and also to forward the present situation of the
                            Southern department. I hope the fleet will stay to compleat the reduction of Charlestown as well as New York. But if this
                            is not to be expected I could wish to know it as early as possible as the measures I shall take in one case will be
                            different from what I should pursue in the other. If New York should fall and the french forces come to the Southward I
                            suppose your Excellency will accompany them as there can be nothing left to the Northward worthy of your farther
                            attention. I think your presence will greatly facilitate the recovery of this Country. But I am afraid the french will run
                            off to the west Indies, after staying with us a few weeks, and leave the business unfinished. Indeed I am so apprehensive
                            of this, that I am afraid to make the least dependance upon them for the relief of this Country; and can hardly flatter my
                            self that their stay will be long enough to compleat the reduction of New York. It is certainly their interest to enable
                            us to drive out the enimy from the United States; for if a peace should take place and the Independance of America should
                            be established, and the enimy hold their several posts, it will give them the greater part of the trade of America, and lay
                            a foundation for a future alliance, much to the disadvantage of France. This matter in my opinion should be impressed upon
                            the French Court; and nobody can do it so effectually if it is your opinion as you can.
                        We continue to struggle here; but have not been able to drive the Enemy into the lower Country. They are in
                            force now upon the Congaree; and if I can collect the Militia which I am afraid will be difficult I mean to give them
                            battle. But if I could rely upon the aid which the Minister promises I would let them remain; provided they would let us
                            alone. But uncertain as I am respecting that event; and apprehensive of the disagreeable effect it will have upon Country
                            I think to attempt their removal. Most respectfully yours
                        
                            N. Greene
                        
                    